         Case 1:20-cv-00115-JCG Document 29                Filed 07/20/21     Page 1 of 5




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                           )
PIRELLI TYRE CO., LTD., PIRELLI TYRE       )
S.P.A., AND PIRELLI TIRE LLC,              )
                                           )
                  Plaintiffs,              )
                                           )
        v.                                 )
                                           )
UNITED STATES,                             )
                                           ) Court No. 20-00115
                  Defendant,               )
                                           )
             and                           )
                                           )
THE UNITED STEEL, PAPER AND FORESTRY, )
RUBBER, MANUFACTURING, ENERGY,            )
ALLIED INDUSTRIAL AND SERVICE             )
WORKERS INTERNATIONAL UNION,              )
AFL-CIO, CLC,                             )
                                          )
                  Defendant-Intervenor    )
__________________________________________)


               DEFENDANT’S MOTION TO LIFT THE STAY AND
         VOLUNTARILY REMAND TO THE DEPARTMENT OF COMMERCE

       Pursuant to Rule 7(b) of the Rules of this Court, defendant, the United States, respectfully

requests that the court enter an order remanding this matter in its entirety to the United States

Department of Commerce (Commerce).

       This case involves Commerce’s administrative review of its antidumping order on certain

passenger vehicle and light truck tires (passenger tires) from the People’s Republic of China

(China) covering the period of review August 1, 2017 through July 31, 2018. In the 2017-2018

administrative review, Commerce selected Shandong New Continent (SNC) as a mandatory

respondent and calculated a zero rate. See Certain Passenger Vehicle and Light Truck Tires
         Case 1:20-cv-00115-JCG Document 29               Filed 07/20/21     Page 2 of 5




from the People’s Republic of China, 85 Fed. Reg. 22,396 (Dep’t of Commerce April 22, 2020),

and accompanying Issue and Decisions Memorandum (IDM). This rate was assigned to

companies eligible for a separate rate. Id.

        Recently, new information regarding SNC’s invoices and reported affiliates has been

discovered that “calls into question the integrity of the agency’s proceeding.” Home Prods. Int’l

v. United States, 633 F.3d 1369, 1380 (Fed. Cir. 2011). U.S Customs and Border Protection

(CBP) has been investigating imports of off-the-road tires and passenger tires from

China. CBP has provided Commerce with information that potentially calls into question

the U.S. sales and affiliations reported by SNC during the 2017-2018 administrative review,

which Commerce relied upon in calculating SNC’s 0.00 percent rate in the final

results. Specifically, CBP has identified inaccuracies in the reported sales prices on imports of

passenger vehicles and light truck tires from China during the 2017-2018 antidumping

administrative review. See U.S Customs and Border Protection Letter Re: Passenger Vehicle

and Light Truck Tires from the People’s Republic of China (May 20, 2021) (CBP Letter);

Attachment A. CBP compared the Section A questionnaire response submitted by SNC to

Commerce with CBP importation records and found significant undervaluation by affiliated

companies to the effect of approximately $2.6 million lower than values submitted to Commerce.

See id. Because of its potential relevance to subsequent segments of the proceeding, Commerce

has placed the CBP Letter on the record of the ongoing administrative review of the passenger

tires antidumping duty order covering the period of review August 1, 2018 through July 31,

2019.

        Commerce has inherent authority to “reconsider [its] decisions on proper notice and

within a reasonable time after learning of information indicating that the decision may have been



                                                 2
          Case 1:20-cv-00115-JCG Document 29               Filed 07/20/21      Page 3 of 5




tainted by fraud.” See Ad Hoc Shrimp Trade Action Comm. v. United States, No. 2012-1416,

2013 WL 10913181, at *2-3 (Fed. Cir. May 24, 2013) (Ad Hoc Shrimp II) (remanding matter to

Commerce for consideration of fraud allegations and explaining that it was appropriate for

Commerce to decide in the first instance whether it should revisit its final administrative review

results in the circumstances present); see also Tokyo Kikai Seisakusho Ltd. v. United States, 529

F.3d 1352, 1361 (Fed. Cir. 2008) (“An agency’s power to reconsider [a proceeding] is even more

fundamental when, as here, it is exercised to protect the integrity of its own proceedings from

fraud.”). Thus, when potentially new and material evidence comes to light, it is appropriate for

this Court to consider a remand to the agency. See Home Prods. Int’l, 633 F.3d at 1378 (“{O}ur

decisions and the decisions of other courts have recognized the appropriateness of a remand to an

administrative agency when new and material evidence is presented to the reviewing court and

the agency requests a remand for further consideration.”); see also Ad Hoc Shrimp Trade Action

Comm., v. United States, 882 F. Supp. 2d 1377 (Ct. Int’l Trade 2013) (Ad Hoc Shrimp I) (“{T}he

Government’s request for {a remand} is based on a substantial and legitimate concern, and

should therefore be granted . . . to permit the agency to consider new evidence concerning the

question of whether {the respondent in the underlying administrative proceedings} provided

false or incomplete information regarding its affiliate in the course of the fifth administrative

review. . . .”).

        Accordingly, we respectfully request that the Court enter an order remanding this case to

Commerce so that Commerce may consider the information provided by CBP, further examine

the issue in the context of the administrative review currently before the Court, and reopen the

record to potentially solicit additional information.




                                                  3
           Case 1:20-cv-00115-JCG Document 29             Filed 07/20/21      Page 4 of 5




       Additionally, we request that the Court lift the stay currently in place. This case is

currently stayed pending a final and conclusive decision in China Manufacturers Alliance, LLC

v. United States, 357 F. Supp. 3d 1364 (2019), appeal docketed, No. 20-1159, 20-1210 (Fed. Cir.

Nov. 18, 2019). 1 See ECF No. 25, Order on Motion to Stay (Aug. 6, 2020). In light of our

motion to voluntarily remand this case to Commerce, and to assist in the administration of this

proceeding, we respectfully ask that the Court lift the stay to allow for Commerce to reopen the

record and consider the new information.

       Further, should this Court grant our motion for a voluntary remand, we respectfully

propose that the Court provide 120 days from the date the order is entered for Commerce to

submit its remand results to the Court.

                                             CONCLUSION

       For these reasons, we respectfully request that the Court lift the stay and remand this case

to Commerce.

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ Patricia M. McCarthy
                                                     PATRICIA M. MCCARTHY
                                                     Assistant Director

                                                     /s/ Ashley Akers
                                                     ASHLEY AKERS
                                                     Trial Attorney
                                                     U.S. Department of Justice
AYAT MUJAIS                                          Civil Division
Attorney                                             Commercial Litigation Branch
Office of the Chief Counsel for                      P.O. Box 480, Ben Franklin Station
Trade Enforcement and Compliance                     Washington, DC 20044
       1
         Although the Federal Circuit issued its precedential opinion in China Manufacturers
Alliance on June 10, 2021, the mandate has yet to issue in that case.

                                                 4
        Case 1:20-cv-00115-JCG Document 29      Filed 07/20/21   Page 5 of 5




 United States Department of Commerce       Telephone: (202) 353-0521
                                            Facsimile: (202) 307-0972
                                            Ashley.Akers@usdoj.gov

                                            Attorneys for Defendant


Dated: July 20, 2021




                                        5
